 


109 HCON 504 IH: Calling on the League of Arab States to acknowledge the genocide in the Darfur region of Sudan and to step up their efforts to stop the genocide in Darfur.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 504 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Ms. Lee (for herself, Mr. Doggett, Mr. Al Green of Texas, Ms. Watson, Mr. Payne, Ms. Schwartz of Pennsylvania, Mr. Serrano, Mr. George Miller of California, Mr. Honda, Mr. Hastings of Florida, Mr. Cummings, Mr. Capuano, Ms. Carson, Ms. Jackson-Lee of Texas, Mrs. Tauscher, Mr. Holt, Mr. Reichert, Mr. Crowley, Ms. Norton, Mr. Wexler, Mr. Lipinski, Mr. Moran of Virginia, Mr. McGovern, Ms. Schakowsky, Mr. Miller of North Carolina, Ms. Eddie Bernice Johnson of Texas, Mr. Meek of Florida, Mr. Lantos, Ms. Moore of Wisconsin, Ms. Waters, Mr. Fattah, Mr. Stark, Mr. Berman, Mr. Cleaver, Ms. Kilpatrick of Michigan, Mr. Davis of Illinois, Mr. Wynn, Mr. Engel, Mr. Lewis of Georgia, Ms. Harman, Mr. Costa, Mr. Kennedy of Rhode Island, Mr. Sherman, Mr. Davis of Alabama, Mrs. Jones of Ohio, Mr. Schiff, Ms. Millender-McDonald, Mr. Farr, Mr. Meeks of New York, Ms. Woolsey, and Mr. Olver) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Calling on the League of Arab States to acknowledge the genocide in the Darfur region of Sudan and to step up their efforts to stop the genocide in Darfur. 
 
 
Whereas in July 2004, the House of Representatives and Senate declared that the atrocities in the Darfur region of Sudan constitute genocide, and the Bush administration reached the same conclusion in September 2004, when then Secretary of State Colin Powell stated that the evidence leads us to the conclusion that genocide has occurred and may still be occurring in Darfur; 
Whereas more than 400,000 people have been killed by the Government of Sudan and its Janjaweed allies since the crisis began in 2003, more than 2,000,000 people have been displaced from their homes, and more than 250,000 people from Darfur remain in refugee camps in Chad; 
Whereas the United Nations Under-Secretary-General for Humanitarian Affairs, Jan Egeland, in late August 2006 stated that [i]nsecurity is at its highest level since 2004, access at its lowest levels since that date, and we may well be on the brink of a return to all-out war; 
Whereas despite the signing of the Darfur Peace Agreement in May 2006, violence against civilians, peacekeepers, and humanitarian workers continues unabated, and an estimated 12 humanitarian workers have been killed in Darfur, including a nurse in September 2006; 
Whereas in August 2006, the Government of Sudan began to deploy thousands of government troops for a major offensive in Darfur, once again threatening a major humanitarian catastrophe and risking the safety and security of millions of civilians; 
Whereas, according to the Government of Sudan’s plan, in a document submitted to the United Nations Secretary-General, Kofi Annan, the Government of Sudan plans to deploy approximately 26,500 additional troops and 7,050 additional police to Darfur; 
Whereas the objectives of this deployment are to deal with the threats posed by the activities of groups that have rejected the Darfur Peace Agreement and to gain control over the security situation and achieve stability in Darfur; 
Whereas on August 31, 2006, the United Nations Security Council passed Resolution 1706, expanding the mandate of the United Nations Mission in Sudan (UNMIS) for the additional deployment of 17,300 peacekeeping troops and 3,300 civilian police personnel as well as 16 formed police units to Darfur; 
Whereas implementation of the Comprehensive Peace Agreement (CPA) between the Government of Sudan and the Sudan People’s Liberation Movement (SPLM) is slow, raising serious concern about the commitment of the Government of Sudan to fulfill its responsibilities; 
Whereas President Omar Hassan El-Bashir of Sudan has rejected the deployment of a United Nations peacekeeping force to Darfur, even as First Vice President Salva Kiir has publicly stated his support for the deployment of a United Nations peacekeeping mission to Darfur; 
Whereas in March 2006, at the Khartoum summit, Arab leaders worked against a plan to transform the African Union Mission in Sudan (AMIS) into a United Nations protection force with a mandate to protect civilians; 
Whereas on August 20, 2006, in Cairo, Egypt, the League of Arab States met and backed Sudan’s refusal of a United Nations peacekeeping force in the war-wracked Darfur region; 
Whereas in September 2006, a resolution passed by the Arab League’s Council of Foreign Ministers called for the United Nations Security Council to give the Sudanese Government more time to implement its plan to improve conditions and preserve security in Darfur; 
Whereas on September 20, 2006, the Security and Peace Council of the African Union approved a decision to extend the mandate of AMIS in Darfur to the end of 2006; 
Whereas, although the United Nations is set to send peacekeeping forces to Darfur under United Nations Security Council Resolution 1706 (2006), the Arab League allegedly remains engaged in behind-the-scenes efforts to obstruct the deployment of such forces or reduce their mandate; 
Whereas the November 30, 2006, Abuja Communique of the Peace and Security Council of the African Union states the following:  
(1)The Special Representative shall be jointly appointed by the Chairperson of the Commission of the African Union and the Secretary-General of the United Nations, after appropriate consultations as per the practice.  
(2)The Force Commander, who should be an African, shall be appointed by the Chairperson of the Commission in consultation with the Secretary-General of the United Nations.  
(3)The Mission shall benefit from United Nations backstopping and command and control structures and systems.  
(4)The size of the force shall be determined by the African Union and the United Nations, taking into account all relevant factors and the situation on the ground, as well as the requirements for it to effectively discharge its mandate.”; and 
Whereas the support of the Arab League to end the genocide in Darfur will be critical: Now, therefore, be it  
 
That Congress— 
(1)strongly urges the League of Arab States to declare the systematic torture, rape, and displacement of Darfurians a genocide;  
(2)strongly urges the Arab League to agree and pass a resolution at their next meeting to support and accept United Nations peacekeepers as the best option to enforce the ceasefire, protect civilians, ensure access to humanitarian assistance in Darfur; and 
(3)strongly urges the Arab League to work with the United Nations, the African Union and the United States Presidential Special Envoy for Sudan, Andrew Natsios, to bring about real and lasting peace and stability to Darfur, the refugee camps, and along the Chadian border.  
 
